Case 1:18-cr-00527-KMW Document 201 Filed 04/27/20 Page 1 of 1

     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK                                      DO( 111\IENT
                                                                                                         iiI
     --------·-----------x                                              ELECTRONICALLY             FILEn I
     UNITED STATES OF AMERICA
                                                                        I)()(.#=- - -- , - - - , - - -    i
                                                                        ll \IE FIU.U:     '1 /;;n( i,o    I


            -against                                                          ORDER
                                                                          18 CR 527 (KMW)
     MARTIQUE MCGRIFF,

                               Defendant.
            ·----------- -----x
     KIMBA M. WOOD, District Judge:

            The Court hereby appoints CJA counsel on duty today, Susan Marcus, Esq., to review the

     defendant's plea and assist the defendant in evaluating his options and considerations with

     respect to his plea and sentencing. Defense counsel ofrecord, and the Government, shall provide

     Ms. Marcus with any relevant materials.

            The parties shall send a written update to the Court by June IS, 2020.

            SO ORDERED.


     Dated: New York, New York
            April 27, 2020
                                                      / ~ yn,_                Wr(l(_
                                                       KIMBA M. WOOD
                                                  UNITED STATES DISTRICT JUDGE
